Title: To James Madison from Joseph Jones, 14 July 1783
From: Jones, Joseph
To: Madison, James


Dr. Sir.
Fredericksburg 14th: July 1783.
Your favor of the 30th. ult. I have duly recd. giving the history of the proceedings that brought about the removal of Congress to Princeton. that two of the members of the Comtee: were disposed to advise the Predsident to the Measure which his inclination encouraged them to adopt I have no doubt, but why so important a step shod. rest with the Com: and the president I am at a loss to comprehend unless Congress were so intimidated by the conduct of the soldiery as to fear mischievous consequences from their coming together, and so left the business to the Com: & President. Mr. H——’s excuse for concuring in the measure is by no means satisfactory. to be indifferent in a matter of such consequence or to yield oneself up to the guidance of others is a conduct in my judgment reprehensible and has precipitated that Body into a situation I apprehend not very agreeable as well as exposed them to censure and ridicule. altho’ judging by the event is not a fair conclusion, it is but too commonly the case and on the present occasion will give force to the censures of those who wish to divert them from the Executive of the State, who from the report of the Com: were justly blameable for declining to give those assurances of support which the circumstances of the case and the dignity of Government required. I wish Congress had shewn more firmness in their conduct with respect to the Soldiery, especially as no just cause of personal danger presented itself and had remained in Philadelphia, notwithstanding the refusal of support by the Executive, and have afterwards taken up the matter of indignity and disrespect on the part of the State with temper and coolness, and have made that the ground of serio[us] removal to one of the places tendered them by the other States. the public opinion wod. have gone with them more generally than as the affair has been conducted. they are now thought to have been too timid, at the same time that the Executive are blamed for their remissness. To return to Phila is I suppose now out of the question. princeton I presume cannot long serve the purpose. where then will you fix? pray inform me what is likely to be done in the matter & how you are accommodated in Princeton. If I visit you can a tolera[ble] birth be procured. The sickly Season is approaching and if I move at all it will be in abt. a fortnight or three weeks especially if Mr. Treasurer can furnish the needfull. Mr. L. we hear is to be Minister for foreign affairs. Heaven smiles upon us this year, as the Crops are in general very promising. Mrs. Jones begs her Compliments.
Yr. Friend & Servt.
Jos: Jones.
